NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
HIGHMARK, INC.,
Plaintiff-Appellee,
V.
ALLCARE HEALTH MANAGEMENT SYSTEMS,
INC.,
Defendant-Appellant.
2011-1219 `
Appea1 from the United States District Court for the
Northern District of Texas in case no. 03-CV-1384, Judge
Terry Means.
ON MOTION
ORDER
A1lcare Health Managen1ent Systems, Inc. moves
without opposition for a 30-day extension of ti1ne, until
Oct0ber 6, 2011, to file its reply brief.
Up0n consideration thereof,
IT ls OR1)ERED THAT:
The motion is granted

H1GHMARK v. A_LLcA_RE HEAL'rH 2
FOR THE COURT
353 2 5 mm /S/ Jan H0rba1y
Date J an Horba1y
CIerk
cc: Cynthia E. Kernick, Esq.
Donald R. Dunner, Esq.
321 us couaf5'F§\r;’PsA1sFon
THE FEDERAL C!RCUlT
SEF 26 2011
1AN|'l0RBALY
CI.ERK